Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 18, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  142541 & (100)                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
                                                                                                                      Justices




  GENERAL MOTORS LLC,
      Plaintiff-Appellee,
                                                                    SC: 142541
  v                                                                 CoA: 291236
                                                                    Wayne CC: 06-618803-CZ
  COMERICA BANK,
        Defendant-Appellant.
  __________________________________


         On order of the Chief Justice, a stipulation signed by the attorneys for the parties
  agreeing to the dismissal of this application for leave to appeal is considered and, IT IS
  HEREBY ORDERED that the application for leave to appeal is DISMISSED with
  prejudice and without costs.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 18, 2011                      _________________________________________
                                                                               Clerk